    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------X
    LENIN HERRERA,

                     Petitioner,                          MEMORANDUM & ORDER

               - against -                                  18 Cr. 13 (NRB)
                                                          19 Civ. 10637 (NRB)

    UNITED STATES OF AMERICA,

                   Respondent.
    ----------------------------------X

    NAOMI REICE BUCHWALD
    UNITED STATES DISTRICT JUDGE


        Lenin Herrera petitions this Court to vacate his sentence

pursuant to 28 U.S.C. § 2255 for ineffective assistance of counsel

based on his attorney’s decision not to contest during sentencing

a sentencing enhancement to which Herrera had agreed in his plea

agreement.       The Court denies Herrera’s petition for the reasons

stated herein.

                                   BACKGROUND

        On   November   6,   2017,   law    enforcement    officers   detained

Herrera after a police canine alerted them to the smell of drugs

in Herrera’s car during a traffic stop.               Compl. (ECF No. 1) ¶

4(e)-(g). 1     After Herrera was brought to the police station, he

told the officers that he wanted to cooperate, and apprised them




1   All ECF citations are to the docket for Herrera’s criminal case, 18 Cr. 13.


                                        1
of a “trap” in the rear middle console of the car that he used to

conceal drugs.        Id. ¶ 4(h).         As the car had also been seized and

brought to the station, law enforcement opened the trap and found

several kilograms of cocaine.                   Id. ¶¶ 4(j), 5.             Herrera was

arrested and charged by complaint that day.                   Id. ¶ 5.

     Herrera’s car was later transferred to the United States

Marshals Service for forfeiture.                  On December 19, 2017, while

preparing      Herrera’s      car   for    auction,    United        States    Marshals

discovered a .380 Smith & Wesson handgun hidden inside the trap.

PSR (ECF No. 23) ¶ 19.

     On January 8, 2018, a federal grand jury returned a three-

count indictment against Herrera.                  See Indictment (ECF No. 9).

Count One of the indictment charged Herrera with knowingly and

intentionally       distributing          and     possessing       with      intent    to

distribute 500 grams or more of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B).                  Id. ¶¶ 1-2.     Count Two charged

Herrera with intentionally and knowingly conspiring to do the same

in violation of 21 U.S.C. § 846.                Id. ¶¶ 3-5.     Count Three of the

indictment charged Herrera with knowingly using and carrying a

firearm during and in relation to the drug offenses charged in

Counts   One    and    Two,    and,   in     furtherance      of     those    offenses,

possessing      a     firearm,      all    in     violation     of     18     U.S.C.    §

924(c)(1)(A)(i).        Id. ¶ 6.          Counts One and Two each carried a

mandatory minimum sentence of 60 months’ imprisonment.                         So, too,


                                            2
did Count Three, but, pursuant to 18 U.S.C. § 924(c)(1)(D)(ii),

the sentence for Count Three was required to run consecutively to

any other term of imprisonment.

     On March 20, 2018, Herrera pled guilty to Count One of the

indictment pursuant to a plea agreement with the Government (the

“Plea Agreement”).        See Plea Tr. (ECF No. 19) at 28:9-11.        The

Plea Agreement contained stipulations setting forth how Herrera’s

sentence would be calculated under the United States Sentencing

Guidelines (the “Guidelines”).       Plea Agreement at 2-3.      One of the

stipulations was a two-level increase to Herrera’s base offense

level pursuant to U.S.S.G. § 2D1.1(b)(1) for possession of a

firearm.     Id. at 2.    Based on these stipulations, Herrera agreed

to a Guidelines sentencing range of 87 to 108 months’ imprisonment

(the “Stipulated Guidelines Range”).          Id. at 3.    He also agreed

not to seek any departure from or adjustment to the Stipulated

Guidelines Range, id., and that he could not challenge via 28

U.S.C.   §   2255   any   sentence   within   or   below   the   Stipulated

Guidelines Range except for ineffective assistance of counsel, id.

at 4.

     During Herrera’s plea colloquy, Judge Forrest specifically

allocuted him on the issue that he raises in this habeas petition:

     THE COURT: Now, in paragraph 3 you are also agreeing
     that a two-level increase in the offense level is
     applicable here because a firearm was possessed. Do you
     understand you are agreeing to that?



                                     3
     THE DEFENDANT: Yes.

     THE COURT: That means that you will not be able to argue
     at the time of sentencing that a firearm was not
     possessed. Do you understand that?

     THE DEFENDANT: Yes.

Plea Tr. at 18:21-19:4.    The Court ultimately accepted Herrera’s

plea.   Id. at 28:12-19.

     On September 13, 2018, following Judge Forrest’s resignation

from the bench, the case was reassigned to the undersigned for

sentencing.    During sentencing on November 1, 2018, Herrera’s

counsel did not challenge the two-level increase to Herrera’s base

offense level for possession of a firearm, and the Court sentenced

Herrera to 70 months’ imprisonment.     Sentencing Tr. at 20:12-13.

     On October 30, 2019, Herrera petitioned the Court pro se to

vacate his sentence pursuant to 28 U.S.C. § 2255, arguing that his

attorney’s    decision   during   sentencing   not   to   contest   the

sentencing enhancement to which Herrera had agreed in his plea

agreement constituted ineffective assistance of counsel.

                             DISCUSSION

     Under 28 U.S.C. § 2255, a convict in federal custody may

petition the court that sentenced him to vacate his sentence for

ineffective assistance of counsel.     Massaro v. U.S., 538 U.S. 500,

504-506 (2003).   When assessing a claim for ineffective assistance

of counsel, “‘[j]udicial scrutiny of counsel’s performance must be

highly deferential,’ and ‘a court must indulge a strong presumption


                                   4
that counsel’s conduct falls within the wide range of reasonable

professional assistance.’”        Grant v. United States, 725 Fed. App’x

76, 76 (2d Cir. 2018) (quoting Strickland v. Washington, 466 U.S.

668,    689   (1984)).      “To   overcome    this    strong   presumption,   a

petitioner must establish that: (1) his ‘counsel’s representation

fell below an objective standard of reasonableness’; and (2) ‘any

deficiencies in counsel’s performance must be prejudicial to the

defense.’”      Id. (internal alteration omitted) (quoting Strickland,

466 U.S. at 688, 692).

       Under the first prong of this test, “the petitioner must

demonstrate ‘that counsel’s representation was unreasonable under

prevailing professional norms and that the challenged action was

not sound strategy.’”         Id. (quoting Kimmelman v. Morrison, 477

U.S. 365, 381 (1986)).         Under its second prong, “the petitioner

must demonstrate ‘that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding

would    have   been     different.    A     reasonable    probability   is   a

probability sufficient to undermine confidence in the outcome.’”

Id. (quoting Strickland, 466 U.S. at 694).                “A court need not

address both prongs of the Strickland test; if either fails, the

entire claim fails.”        Id.

       Herrera does not argue that he entered the Plea Agreement due

to ineffective assistance of counsel.                Nor does he contest his

possession of the .380 Smith & Wesson handgun.             Instead, construed


                                       5
liberally, Herrera contends that, contrary to his allocution with

Judge   Forrest,         the     Government         was     required     to     prove    the

applicability       of     the       two-level           sentencing    enhancement       for

possessing the firearm, and that his counsel’s failure to object

on   that   basis    during          his   sentencing        constituted       ineffective

assistance of counsel.

      But Herrera had agreed in the Plea Agreement not only to the

Stipulated    Guidelines            Range,     which        included     the    sentencing

enhancement for possession of the handgun, but also that he would

not seek a downward departure from or adjustment to the Stipulated

Guidelines   Range.            He    had   also     acknowledged       during    his    plea

allocution that he could not challenge his possession of a firearm

at sentencing.       Accordingly, if Herrera’s counsel had challenged

the two-level increase during Herrera’s sentencing, then he would

have violated the Plea Agreement and exposed Herrera to prosecution

for all three counts of the indictment.                     The Stipulated Guidelines

Range, however, was far more favorable than the penalties for those

counts, even with the sentencing enhancement.                            Indeed, putting

aside the penalties Herrera faced from Count Two, he faced a

mandatory minimum sentence of 120 months’ imprisonment on Counts

One and Three as each carried 60-month mandatory minimum sentences,

with the sentence for Count Three statutorily required to run

consecutively       to    any       sentence       for    Count   One.     18    U.S.C.    §

924(c)(1)(D)(ii).         See Melicharek v. U.S., No. 09 Civ. 8542 (SAS),


                                               6
2010 WL 1948492, at *3-4 (S.D.N.Y. May 13, 2010) (rejecting claim

for ineffective assistance premised on counsel’s decision not to

challenge two sentencing enhancements at sentencing because doing

so would have breached the plea agreement and exposed the defendant

to imprisonment for longer than the stipulated Guidelines range).

      Moreover, any challenge to the sentencing enhancement would

likely have been futile.             “In order for a defendant’s projected

Guidelines sentence to be enhanced under [U.S.S.G.] § 2D1.1(b)(1),

‘the defendant need not have had personal possession, or even

actual knowledge of the weapon’s presence; the enhancement is

required so long as the possession of the firearm was reasonably

foreseeable to the defendant.’”              U.S. v. Batista, 684 F.3d 333,

343 (2d Cir. 2012) (quoting U.S. v. Giraldo, 80 F.3d 667, 677 (2d

Cir. 1996)).      Given the handgun’s presence in the same trap in

which Herrera had concealed his cocaine, it is very difficult to

envision the Government failing to establish the elements of the

enhancement by a preponderance of the evidence.

      In these circumstances, Herrera’s counsel’s decision not to

violate    the   Plea    Agreement     and   forgo    its   favorable    terms   is

unassailable.     See, e.g., Melicharek, 2010 WL at *3-4 (rejecting

§   2255   petition      for   the    same   reason    in   materially    similar

circumstances).         Herrera has thus failed to establish the first

prong of Strickland, which is fatal to his claim of ineffective

assistance of counsel.          See Grant, 725 Fed. App’x at 62.                 The


                                         7
Copy to:

Lenin Herrera
Reg. No. 91202-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




                                   9
